Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a DIV of 16/774,786 01/28/2020, is acknowledged. 
Status of Claims
Claims 17-18 and 21-26 are currently pending in the application. Claims 1-16, 19 and 20 were canceled. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 04/20/2021, which has been entered in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


		Claims 17-18 and 21-26 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The expression a method for the treatment of “cancer” (claim 17, line 1, page 3, and all other occurrences of claims 17-18 and 21-26), which broadens the enabling disclosure because it is unclear what kind of “cancer”, the Applicant is intending to encompass with this broad expression and/or how this cancer is treated and therefore, the specification fails to provide sufficient support to treat all the wide range of  cancers, by administering to a subject in need thereof a therapeutically effective amount of a compound of Formula (I). The type or mode of action and functionality of preventable or treatable cancer is not defined in the claims or anywhere in the specification so as to ascertain the metes and bounds of the claimed subject matter. 
	The recitation a method of treating “cancer”, which is not described in such a way as to satisfy the statutory requirements within the purview of 35 U.S.C. § 112 first paragraph because the specification does not provide essential description to carry out the invention and thus lacks enablement as well. As stated in the MPEP 2164.01 (a), there are many factors [1) The nature of the invention, 2) The state of the prior art, 3) The level of ordinary skill in the art, 4) The level of predictability in the art, 5) The amount of direction and guidance provided by the inventor, 6) The existence of working examples, 7) The breadth of the claims, and 8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (In re Wands, 8 USPQ 2d 1400, 1404 (CAFC, 1988)] to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” Therefore, it is not likely that a single compound would be predicted to be able to prevent, delay or treat the progression of diverse “cancer”, as claimed in the instant application. Based on the unpredictable nature of the invention and state of the prior art and the extreme breadth of the claims, one skilled in the art could not perform the claimed methods of use without undue experimentation, see In re Armbruster 185 USPQ 152 CCPA 1975. Thus, the specification fails to provide sufficient support of the broad use of the method claims 17-18 and 21-26  to treat all kinds of cancers in a subject in need thereof, the method comprising administering to the subject an effective amount of a composition comprising a compound of Formula (I). Therefore, it is suggested to amend the claims within the context and scope of the claims, such as, deleting the word “cancer” and limiting specific type of “cancer” that actually contemplated in the specification (e.g., incorporating the list of cancers as recited in claim 23 into claim 17) and that have enough support in order to overcome the rejection.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101, which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 17 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of co-pending Application No. 17/235,836. This is a provisional double patenting rejection because the conflicting claims have not in fact been patented. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 17-18 and 21-26 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 17-20 of co-pending application No. 17/235,836 (US ‘836). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same art recognized subject matter. A reference anticipating one set of claim will render the other obvious and it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, since US ‘836 co-pending application teaches the generic compounds, compositions and their method of uses which are similar to the instantly claimed inventions. The subject matter claimed in the instant application is fully disclosed and covered in US ‘836 co-pending application. Therefore, the disclosure of US ‘836 co-pending application that teaches several permutation and combinations, which would easily place Applicant’s invention in possession of the public before the effective filing date of the claimed invention. The indiscriminate selection of “some'' among “many'' is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Therefore, in the instant case, one skilled in the chemical art would be motivated to choose to replace variable substitutions in permutation and combinations in core structure to obtain the desired compound of Formula (I), including 
    PNG
    media_image1.png
    128
    308
    media_image1.png
    Greyscale
 (see claims 1 and 17, US ‘836) to treat cancer, in view of the known teaching of the art. The claimed compounds and their method of uses are so closely related structurally to the homologous and /or analogous compounds of the reference as to be structurally and methodically obvious, therefore in the absence of any un-obviousness or unexpected properties. Moreover, any other differences are but obvious structural and/or methodically modifications, which would be apparent to one skilled in the chemical art that can use similar variations / substitutions, would expect to have the same or essentially the same results and therefore, is obvious, absent evidence to the contrary.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.






/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626